Case 4:18-cv-04144-KES Document 26-1 Filed 04/15/19 Page 1 of 3 PageID #: 127




                          PROPOSED AMENDED
                       AFFIDAVIT IN SUPPORT-OF
                       GRANTING § 2255 MOTION
  Case 4:18-cv-04144-KES Document 26-1 Filed 04/15/19 Page 2 of 3 PageID #: 128



             AMENDED AFFIDAVIT IN SUPPORT OF GRANTING § 2255 MOTION

      David William Giese, being duly swom, disposes and states;


.1) I am the Movant in this case. I make this affidavit in support of my § •
 2255 petition.

 2) I was represented by Attorney Garrett J. Hditi for Case No. 4:17-cr-40019-KES.
 Attorney Horn's..representation began on approximately October 27, 2015.

 2) On February 17, 2017, I was arraigned on one count of Bank Robbery in
 violation of 18 U.S.C. § 2113(a).

 4) Prior to sentencing, I was interviewed for my PSR by Brent Hubers. I later-
 received the PSR and stated to Attorney Horn that the PSR was missing

information regarding my substance abuse dependency.

5) On approximately October 2, 2017, Attorney Horn notified me that he
Submitted objections to the Presentence Report (PSR) draft. Attorney Horn did
not discuss said objections with me other than the objection involving

Substance abuse before filing the objections.

6) Between October 2, 2017 and November 6, 2017, Attorney Horn and I briefly
discussed the objections to the PSR. Attorney Horn never indicated that we
would withdraw the objections at sentencing on November 6, 2017. Attorney Horn

never offered a strategy for sentencing nor offered a sentencing memorandum,
(including discussing downward departures or adjustments)=
7) Before November 6, 2017, I made Attorney Garrett J. Horn aware that I may
suffer from CTE.


8) On or about April 17, 2018, I received a letter from Karen Zegel of the
Patrick Risha CTE Awareness Foundation.




                                      (1)
  Case 4:18-cv-04144-KES Document 26-1 Filed 04/15/19 Page 3 of 3 PageID #: 129


 9) On or about September 22, 2018, I received a letter/assessment from Katie
 Lyons, LCSW, ACSW and the CTE study, Clinicopathological'Evaluation of Chronic
 Traumatic Encephalopathy in Players of American Football, Ann C. McKee, MD,

 Jama 2017; 318(4): 360-375.

      Furthermore, I dispose" and state the facts herein are:

      Ex-Attorney Horn failed to properly object to the.PSR as well as at

Sentencing that "the report doesn't identify any grounds for a departure from
the advisory guideline range" as well as failing to present relevant downward
                                                                J




departures at sentencing. Had ex-Attorney Horn familiarized himself with the
U.S. Sentencing Guidelines, ex-Attomey Horn would have been able to properly
object as well as present 5K2.13 and 5K2.0 downward departures at sentencing.

Firmly absent ex-Attorney Horn's 'deficient performance,' there is a high
probability, given the cases presented in the memorandum that I would have

received a significantly lower sentence. Thus actual prejudice exists in

violation ofgmy Sixth Amendment Rights in the case herein.


     WHEEIEFORE, I, David William Giese, the Movant, request that the Court

grant this motion in all aspects.

     I declare under penalty of perjury under the laws of the United States of

America, pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct.

Executed on Date:^ /10 !i<\                      Respectfully

                                                 Mr. David William Giese
                                                 #16941-273
                                                 Federal Correctional Institution
                                                 P.O. Box 1000
                                                 Milan, MI 48160




                                    (2)
